Case 4:18-cv-00580-JM Document 47-1 Filed 02/12/20 Page 1 of 9

CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE

This Confidential Settlement Agreement and Release (“Settlement Agreement”) is entered
into by and between the Parties, Plaintiff Taquilla Hatch (‘Plaintiff’), in her individual and
representative capacity on behalf of all Opt-In Plaintiffs in the Lawsuit, and Defendants Centene
Corporation, Centene Management Company, LLC, and Arkansas Total Health, Inc.
(“Defendants”) (collectively, the “Parties”).

WHEREAS, Plaintiff was designated as the representative of all plaintiffs who have joined
as Opt-In Plaintiffs in the case captioned Hatch v. Arkansas Total Care, Inc. et al., Case No. 4: 1
8-cv-00580-JM (B.D. Ark.) (the “Lawsuit”;

WHEREAS, the Parties have exchanged voluntary discovery and conducted a thorough
investigation into the Plaintiff s and the Opt-In Plaintiffs’ claims and Defendants’ defenses thereto;

WHEREAS, the Opt-In Plaintiffs consented to being represented by Sanford Law Firm,
PLLC and to be bound by any settlement of this Lawsuit in their Consent to Join forms filed with
the Court;

WHEREAS, Plaintiff's individual allegations of harassment and retaliation in the Lawsuit
(“Individual Claims”) are unrelated to the Opt-In Plaintiffs’ wage-and-hour claims under the
federal Fair Labor Standards Act and Arkansas Minimum Wage Act (“FLSA/AMWA Wage
Claims”), and Plaintiff's Individual Claims are the subject of a separate settlement agreement
(“Individual Settlement Agreement”);

WHEREAS, the Parties participated in a full-day settlement mediation conference with
mediator Allen Blair on December 10, 2019, at which time the Parties reached a resolution of the
FLSA/AMWA Wage Claims portion of the Lawsuit (“Settlement”), as well as a separate resolution
of the Plaintiffs Individual Claims; and

WHEREAS, the Parties desire to fully settle the Lawsuit in order to avoid the expense,
uncertainty, and distractions of litigation;

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the Parties agree, subject to the Court’s approval, as follows:

1. No Admission of Liability or Fault. In entering into this Settlement Agreement,

Defendants do not admit, and specifically deny, that they have: violated any federal, state,
or local law; violated any regulations or guidelines promulgated pursuant to any statute or
any other applicable laws, regulations, or legal requirements; breached any contract; or
engaged in any other unlawful conduct with respect to their employees or any other person
or entity, Neither this Settlement Agreement, nor any of its terms or provisions, nor any
of the negotiations connected with it, shall be construed as an admission or concession by
Defendants or the Released Parties of any such violation(s) or failure(s) to comply with
any applicable law, who expressly deny any liability, wrongdoing, impropriety,
responsibility, or fault whatsoever.
Case 4:18-cv-00580-JM Document 47-1 Filed 02/12/20 Page 2 of 9

Scope of the Settlement. Subject to Court approval, the Settlement shall cover all Opt-In
Plaintiffs who have filed Consent to Join forms in the Lawsuit. There are 11 Opt-In
Plaintiffs, including Plaintiff. A list of all Opt-In Plaintiffs is attached hereto as Exhibit A.

Settlement Amount. As a settlement and compromise of this Lawsuit in exchange for the
terms described herein, and without admitting the merits of any claim or defense, the
Parties have agreed to a settlement of this matter covering all Opt-In Plaintiffs (as defined
above in paragraph 2), under which Defendants will pay an “all in” settlement amount of
$74,375.00 (the “Settlement Fund”). The Settlement Fund will be used to pay (a) all
settlement payments to all Opt-In Plaintiffs; (b) all past, present, and future attorneys’ fees,
costs, expenses, and disbursements incurred by Plaintiff or Plaintiff's Counsel in the
Lawsuit; (c) any settlement administration fees and expenses incurred by Plaintiff's
Counsel; and (d) any cy pres charitable donation. The Settlement Fund will be allocated
and paid as follows:

a. Payments to Opt-In Plaintiffs.

i, Aliocation of Individual Settlement Payments. The total amount of the
Settlement Fund allocated to the Opt-in Plaintiffs is $42,078.32. Plaintiff's

Counsel have calculated the individual gross settlement amounts (“Opt-In
Plaintiff Settlement Payments”) to be allocated to the Opt-In Plaintiffs
identified in Exhibit A based on the number of workweeks worked by each
Opt-In Plaintiff in a Care Coordinator position and pro rata share of the total
Settlement Fund, which calculations have been subject to reasonable review
and approval by Defendants. The Parties agree that no Opt-In Plaintiff will
receive less than a minimum Opt-In Plaintiff Settlement Payment of
$100.00. A list of the Opt-In Plaintiff allocations is attached hereto in
Exhibit A.

ii. Taxation. Each Opt-In Plaintiff will receive two settlement checks
consisting of the following: (a) one half (50%) of each Opt-In Plaintiff
Settlement Payment will be paid and reported as wages for tax purposes,
minus appropriate withholdings, with the Opt-In Plaintiff receiving an IRS
Form W-2; and (b) the other half (50%) of each Opt-In Plaintiff Settlement
Payment will be treated as a settlement of their claim for liquidated
damages, exemplary damages, and interest, and will be paid and reported
onan IRS Form 1099. Each Opt-In Plaintiff shall be responsible for paying
any taxes due on his or her Individual Settlement Payment and agrees to
indemnify and hold Defendants harmless for any taxes, interest, or penalties
determined by the Internal Revenue Service or any other taxing authority to
be due from the Opt-In Plaintiff Settlement Payment, other than the
employer’s share of payroll taxes on the wage payment. Defendants shall
be separately responsible for paying the employer’s portion of payroll taxes
attributable to the portions of the Opt-In Plaintiff Settlement Payments that
are characterized as wages.
Case 4:18-cv-00580-JM Document 47-1 Filed 02/12/20 Page 3 of 9

b. Attorneys’ Fees and Costs. As part of the mediation and settlement in this matter,
the Parties negotiated and agreed that Plaintiff's Counsel will receive forty percent
(40%) of the Settlement Fund as payment of all attorneys' fees incurred in the
Lawsuit, plus actual costs and expenses incurred in the Lawsuit, for a total of
$32,296.68, payment of which shall be subject to Court approval. In conjunction
with the joint motion seeking final approval of the Settlement, Plaintiff's Counsel
will request approval of the award of attorneys’ fees and costs to be paid by
Defendants as described herein. Defendants shali not oppose such a request. The
Settlement shall not be contingent upon any particular amount of attorneys’ fees or
costs being approved and awarded by the Court. All amounts approved by the
Court for attorneys’ fees and costs will be paid to Plaintiffs Counsel and will be
reported on an IRS Form 1099.

¢. Timing of Payment. If the Settlement is granted final approval by the Court, it
will become effective when either the appeal period expires with no appeal having
been filed, or when any appeal is terminated (the “Settlement Effective Date”).
Within 14 days after the Settlement Effective Date, Defendants shall process all
settlement awards and the attorneys’ fee and costs award and prepare and distribute
the checks for Opt-In Plaintiffs and Plaintiff's Counsel to Plaintiffs Counsel.

d. No Effect on Other Benefits. The Parties agree that settlement payments under
this Settlement shal! not be considered compensation for hours of service or
otherwise affect the calculation of benefits or eligibility under any employee benefit
plans sponsored by Defendants or the Released Parties, including but not limited fo
vacation pay, holiday pay, pension, or retirement pian contributions.

e. Cy Pres and Lost or Misdirected Payments. Settlement checks will remain valid
for 90 days after the date of mailing (“Check-Cashing Period”). If a Plaintiff's

check is lost, destroyed, or otherwise unusable, the payee may notify Defendants,
through counsel, within 90 days of the date of payment and Defendants will, upon
verification that the original check has not been negotiated, issue a replacement.
The payee shall have 90 days from the date of issuance to negotiate the replacement
check. If for any reason there is a residual amount of the Settlement Fund remaining
after the Check-Cashing Period, that amount will be donated to Legal Aid of
Arkansas, subject to Court approval. Any failure of an Opt-In Plaintiff to cash or
deposit a settlement check shall not affect the enforceability of the release. Any
costs associated with administering the residual (e.g., bank stop pay charges) will
be deducted from the residual before donation to the beneficiary.

Court Approval, The Parties’ Settlement of the FLSA/AMWA Wage Claims portion of
this Lawsuit is contingent on final approval of the Settlement by the Court. The Settlement
will become final and effective only when the Court enters an order granting final approval
of the Settlement (“Final Approval Order’). The Parties shall jointly recommend to the
Court that it approve the terms of this Settlement Agreement by filing a joint Motion with
the Court seeking final approval of the Settlement (“Motion”) in accordance with Lynn's
Case 4:18-cv-00580-JM Document 47-1 Filed 02/12/20 Page 4 of 9

Food Stores, Inc. v. United States, US Dep't of Labor, 679 F.2d 1350, 1353 (11th Cir,
1982).

a. Cooperation. The Parties shall undertake their best efforts, including all steps and
efforts contemplated by this Settlement Agreement, and any other steps or efforts
which may become necessary by order of the Court (unless such order modifies the
terms of this Settlement Agreement) or otherwise, to carry out this Settlement
Agreement. The Parties agree to cooperate in negotiating (a) the allocation of the
Opt-In Plaintiff Settiement Payments, (b) proposed deadlines for the settlement
approval process, and (c) the settlement approval Motion and associated documents
to be filed with the Court.

b. Process and Timeline. The first draft of the joint Motion for approval of settlement
and proposed Order will be prepared by Plaintiffs Counsel. Plaintiff's Counsel
will draft the Motion and proposed Order in time to provide Defendants’ Counsel
with at least seven days to review and discuss any changes prior to filing. Plaintiff's
Counsel will be responsible for filing the Motion in compliance with any applicable
Court order or rules.

c. Final Approval Order. The Motion shall seek a Final Approval Order that: (i)
finally approves the Settlement Agreement as fair, adequate, and reasonable, and
directs consummation of its terms and provisions; (ii) approves Plaintiff's
Counsel’s award of attorneys’ fees and costs; and (iii) dismisses this Lawsuit on
the merits and with prejudice and permanently bars all Opt-In Plaintiffs from
prosecuting against the Released Parties any individual or class claims that are
released by this Settlement Agreement.

Dismissal of Claims. Upon entry of the Court’s Final Approval Order, all Opt-In Plaintiffs
(including any Opt-In Plaintiffs who object to the Settlement) will have their claims in the
Lawsuit dismissed with prejudice.

Scope and Effect of the Release. In consideration for Defendants’ payment of the
Settlement Fund as set forth in this Settlement Agreement, the Opt-In Plaintiffs shall fully,
finally, and forever release, settle, compromise, relinquish, and discharge any and all of the
Released Parties from any and all claims, debts, penalties, liabilities, demands, obligations,
guarantees, costs, expenses, attorneys' fees, damages, losses, fines, liens, interest,
restitution, actions, or causes of action of whatever kind or nature, whether known or
unknown, that were alleged in the Lawsuit or could have been alleged in the Lawsuit arising
out of the facts or circumstances alleged in the Lawsuit through the date that this Settlement
Agreement is fully executed, including federal, state, and municipal claims, and all related
retaliation claims, The claims released by the Opt-In Plaintiffs (including any Opt-In
Plaintiffs who object to the Settlement or fail to cash their Settlement checks) include but
are not limited to all claims for the following: any claims for failure to pay minimum wages
or overtime wages, or otherwise for failing to pay for all time worked, under the federal
Fair Labor Standards Act ("FLSA") and any other applicable state and municipal law
(including common law, statutes, ordinances, and regulations); any related retaliation

4
Case 4:18-cv-00580-JM Document 47-1 Filed 02/12/20 Page 5 of 9

claims; any claims for failure to keep or furnish proper employment records under the
FLSA or any other applicable state and municipal law; any claims for failure to make full
and timely payment of wages under such laws; any claims related to any of the foregoing
for liquidated, exemplary, or punitive damages or penalties; any claims related to any of
the foregoing for equitable relief (including injunctive or declaratory relief); and any claims
related to any of the foregoing for interest and attorneys' fees and costs. The Opt-In
Plaintiffs tikewise covenant not to sue the Released Parties with respect to any of the claims
the Opt-In Plaintiffs have released.

The Released Parties shall include (i) Defendants and any parents, subsidiaries, affiliates,
insurers, insurance policies, and benefit plans; (ii) each of the past and present officers,
directors, agents, employees, equity holders (shareholders, holders of membership
interests, etc.), representatives, administrators, fiduciaries, and attorneys of the entities and
plans described in this sentence; and (iii) the predecessors, successors, transferees, and
assigns of each of the persons and entities described in this sentence.

In addition, the Opt-In Plaintiffs acknowledge that as a result of the payments provided
under this Settlement, the Opt-In Plaintiffs have been paid for all hours worked for
Defendants through the date that this Settlement Agreement is fully executed.

Communications Regarding Settlement. Unless otherwise required by law, neither

Plaintiff nor Plaintiffs Counsel shall make any public comment, communication to media,
any form of advertising or public announcement (including through social media)
regarding the Lawsuit or the Settlement. In response to inquiries, Plaintiff's Counsel may
state that the case has been resolved, and may disclose any facts or terms that are part of
the public record. Plaintiff and Plaintiffs Counsel agree that they will not solicit or
encourage Opt-In Plaintiffs to object to the Settlement. Plaintiff and Plaintiff's Counsel
will not make (or direct anyone to make) any negative or derogatory comment to any third
party, including the media, current employees, consultants, customers, or prospects of
Defendants, regarding Defendants, their businesses or operations, or their products. This
provision does not preclude the Parties from making any communications required by the
Court to approve the Settlement, this Settlement Agreement, or to administer the
Settlement proceeds.

Termination of Settlement Agreement. Failure of the Court to approve the Settlement
Agreement (after reasonable opportunity for the Parties to cure such problems as may
initially prevent the Court from granting such approval) will be grounds for the parties to
terminate this Settlement Agreement. A failure of the Court to approve the Settlement
Agreement shall render the entire Settlement voidable and unenforceable as to all Parties
herein at the option of the party adversely affected thereby. Each party may exercise its
option to void this Settlement as provided in this paragraph by giving notice, in writing, to
the other and to the Court within 14 days after the adverse Court order. In the event that a
party exercises its option to void this Settlement, the Settlement Agreement shall become
null and void ab initio and shall have no force or effect; all negotiations, statements, and
proceedings related thereto shall be without prejudice to the rights of any party, all of whom
shall be restored to their respective positions in the Lawsuit prior to the settlement; and
10.

11.

12.

13.

14.

Case 4:18-cv-00580-JM Document 47-1 Filed 02/12/20 Page 6 of 9

neither this Settlement Agreement nor any ancillary documents, actions, or filings shall be
admissible or offered into evidence in the Lawsuit or any other action for any purpose.

Destruction of Information. Plaintiff's Counsel hereby confirm that they will destroy
and will not use any contact information for non-opt-in plaintiffs that was produced in this
Lawsuit because that information was produced solely for purposes of this Lawsuit.

 

Settlement Disputes. To the extent that the Parties cannot agree on any additional matters
related to the preparation, execution, administration or enforcement of the Settlement not
specifically covered herein, including any documents provided herein, the Parties agree to
utilize the Mediator in this matter, Allen Blair, to resolve the same. The Mediator’s
determination on any such matters shall be final and binding and not subject to any further
review or appeal. The Parties shall bear their own attorneys’ fees and expenses in any
matter submitted to the Mediator pursuant to this paragraph.

Enforcement Actions. The Court shal! have continuing jurisdiction over the terms and
conditions of this Settlement Agreement until all payments and obligations contemplated
by the Settlement Agreement have been fully carried out. In the event that one or more of
the Parties to this Settlement Agreement institutes any legal actions or proceedings to
enforce or implement the provisions of this Settlement Agreement, the successful party or
parties shall be entitled to recover from the unsuccessful party or parties reasonable
attorneys’ fees and costs, including expert witness fees incurred in connection therewith.

Captions and Interpretations. Paragraph titles or captions contained herein are inserted
as @ matter of convenience and for reference, and in no way define, limit, extend, or
describe the scope of this Settlement Agreement or any provision hereof. Bach term of this
Settlement Agreement is contractual and not merely a recital. The Parties hereto agree that
the terms and conditions of this Settlement Agreement are the result of lengthy, intensive
arms-length negotiations between the Parties facilitated by an experienced employment
law mediator and that this Settlement Agreement shall not be construed in favor of or
against any party by reason of the extent to which any party or his, her or its counsel
participated in the drafting of this Settlement Agreement.

Entire Agreement. This Agreement constitutes the entire and integrated agreement
between the Parties with respect to the Settlement of the FLSA/AMWA Wage Claims
portion of the Lawsuit, and all other prior and contemporaneous agreements,
representations, warranties, or understandings of the Parties are superseded and merged
into this Settlement Agreement, with the exception of the Individual Settlement
Agreement. This Settlement Agreement may not be modified, except in writing and signed
by the Parties hereto, and, if changed after the Final Approval Order, approved by the
Court.

No_Reliance. The Parties acknowledge that they have not relied on any promise,
representation or warranty, express or implied, not contained in this Agreement.
Case 4:18-cv-00580-JM Document 47-1 Filed 02/12/20 Page 7 of 9

15.

16.

17.

Assignments. The Parties hereto represent, covenant, and warrant that they have not
directly or indirectly, assigned, transferred, encumbered, or purported to assign, transfer,
or encumber to any person or entity any portion of any liability, claim, demand, action,
cause of action, or rights herein released and discharged except as set forth herein.

Plaintiff's Signatory. It is agreed that because the Opt-In Plaintiffs are so numerous, it is
impractical to have each Opt-In Plaintiff execute this Settlement Agreement. In their
Consent to Join forms filed with the Court, each Opt-In Plaintiff consented to be
represented by Sanford Law Firm, PLLC and to be bound by any settlement of this Lawsuit,
Pursuant to this authority, Plaintiff's signature below is made on behalf of each Opt-In
Plaintiff, and this Settlement Agreement shall have the same force and effect as if this
Agreement were executed by each Opt-In Plaintiff.

Execution in Counterparts. This Settlement Agreement may be signed in one or more
counterparts, including by copies transmitted via facsimile or electronic delivery. Upon a
party’s execution of a counterpart, that counterpart shall be deemed an original, and all
signed counterparts shall together constitute one Settlement Agreement. A facsimile
signature shall have the same force and effect as the original signature, if and only if it is
transmitted from counsel for one party to the other. Such transmissions shall be interpreted
as verification by the transmitting counsel that the signature is genuine and that the party
signing has authorized and reviewed the agreement. All executed copies of this Settlement
Agreement and copies thereof shall have the same force and effect and shall be as legally
binding and enforceable as the original.

IN WITNESS WHEREOF, the undersigned have duly executed this Settlement Agreement

as of the date indicated below:

Dated:

Plaintiff, On Behalf Of All Opt-In Plaintiffs

By:

 

Taquilla Hatch

Centene Management Company, LLC,

sow 2110/20» WAQwuth ov

Dated:

Its authorized agent) Defendant

Arkansas Total Health, Inc.,

2/1 1/2020 By: \de P Ra
Its authorizéd ageft, Defendant

7
15.

16.

17.

Case 4:18-cv-00580-JM Document 47-1 Filed 02/12/20 Page 8 of 9

Assignments. The Parties hereto represent, covenant, and warrant that they have not
directly or indirectly, assigned, transferred, encumbered, or purported to assign, transfer,
or encumber to any person or entity any portion of any liability, claim, demand, action,
cause of action, or rights herein released and discharged except as set forth herein.

Plaintiff's Signatory. It is agreed that because the Opt-In Plaintiffs are so numerous, it is
impractical to have each Opt-In Plaintiff execute this Settlement Agreement. In their
Consent to Join forms filed with the Court, each Opt-In Plaintiff consented to be
represented by Sanford Law Firm, PLLC and to be bound by any settlement of this Lawsuit.
Pursuant to this authority, Plaintiff's signature below is made on behalf of each Opt-In
Plaintiff, and this Settlement Agreement shall have the same force and effect as if this
Agreement were executed by each Opt-In Plaintiff.

Execution in Counterparts. This Settlement Agreement may be signed in one or more
counterparts, including by copies transmitted via facsimile or electronic delivery. Upon a
party’s execution of a counterpart, that counterpart shall be deemed an original, and all
signed counterparts shall together constitute one Settlement Agreement. A facsimile
signature shall have the same force and effect as the original signature, if and only if it is
transmitted from counsel for one party to the other. Such transmissions shall be interpreted
as verification by the transmitting counsel that the signature is genuine and that the party
signing has authorized and reviewed the agreement. All executed copies of this Settlement
Agreement and copies thereof shall have the same force and effect and shall be as legally
binding and enforceable as the original.

IN WITNESS WHEREOF, the undersigned have duly executed this Settlement Agreement

as of the date indicated below:

Dated:

Dated:

Dated:

Plaintiff, On Behalf Of All Opt-In Plaintiffs

 

 

2/10/2020 By:
Centene Management Company, LLC,
By:
Its authorized agent, Defendant
Arkansas Total Health, Inc.,
By:

 

Its authorized agent, Defendant
Case 4:18-cv-00580-JM

EXHIBIT A

Baker
Chandler
D'Anna
Drayer
Finch
Hatch
Haywood
Hunter
Juniel
Mosby
Robinson
TOTAL

Document 47-1 Filed 02/12/20 Page 9 of 9

$4,831.17
$4,779.83
$2,629.32
$3,591.95
$1,930.39
$2,205.92
$745.04
$7,784.83
$8,282.00
$4,693.80
$604.07
$42,078.32
